Per Curiam.
The plaintiffs, who are practicing attorneys-at-law of this state, brought suit against the defendant to recover compensation for legal services rendered to him, including a counsel fee which they claimed was paid by the express authority of the defendant, who agreed to reimburse them therefor. The case was tried before Judge Yan Riper, without a jury, and at the close of the hearing he directed a judgment in favor of the plaintiffs for the full amount of their claim. From this judgment the defendant has appealed, and has filed the following grounds for reversal: (1) The judgment of the court is against the weight of the evidence. (2) The judgment of the court is not supported by the evidence. (3) The amount of the judgment of the court is excessive and is not supported by the evidence.
On appeal from a judgment brought up for review, this court will take cognizance only of errors of law alleged to have been committel by the court below during the trial of the cause. VanSciver v. Public Service Railway Co., 96 N. *466J. L. 13. None of the grounds of appeal in the present case suggests the existence of any such errors. They all relate to matters which would be pertinent on a rule to show cause, but not one of them forms the basis for the review of a judgment on appeal.
Eor the reason indicated, the judgment of the Essex County Court of Common Pleas will be affirmed.